               Case 19-11292-JTD   Doc 1115-2   Filed 01/16/20   Page 1 of 5




                                       Exhibit B

                              Form Notice of Effective Date




RLF1 22747484V.1
                 Case 19-11292-JTD             Doc 1115-2         Filed 01/16/20        Page 2 of 5




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
INSYS THERAPEUTICS, INC., et al.,                            : Case No. 19-11292 (KG)
                                                             :
                  Debtors. 1                                 : (Jointly Administered)
                                                             :
                                                             : Re: D.I. ____
------------------------------------------------------------ x

        NOTICE OF (I) ENTRY OF ORDER CONFIRMING SECOND AMENDED
     JOINT CHAPTER 11 PLAN OF LIQUIDATION OF INSYS THERAPEUTICS, INC.
    AND ITS AFFILIATED DEBTORS AND (II) OCCURRENCE OF EFFECTIVE DATE

           PLEASE TAKE NOTICE that, on [●], 2020, Insys Therapeutics, Inc. and its affiliated

debtors in the above-captioned chapter 11 cases, as debtors and debtors in possession

(collectively, the “Debtors”), filed the Second Amended Joint Chapter 11 Plan of Liquidation of

Insys Therapeutics, Inc. and Its Affiliated Debtors [D.I. [●]] (together with all schedules and

exhibits thereto, and as may be modified, amended or supplemented from time to time, the

“Plan”)2 with the United States Bankruptcy Court for the District of Delaware (the “Court”).

           PLEASE TAKE FURTHER NOTICE that on [●], 2020, the Court entered the

Findings of Fact, Conclusions of Law, and Order Confirming the Second Amended Joint

Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc. and Its Affiliated Debtors [D.I. [●]]

(the “Confirmation Order”).

           PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Confirmation

Order, the Debtors hereby provide notice of the entry of the Confirmation Order.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 3100 West Ray Road, Suite 201, Chandler, Arizona 85226.
2
    Capitalized terms used herein but otherwise not defined shall have the meanings ascribed to them in the Plan.


RLF1 22725493v.1
               Case 19-11292-JTD      Doc 1115-2     Filed 01/16/20     Page 3 of 5




         PLEASE TAKE FURTHER NOTICE that all conditions precedent to the Effective

Date set forth in Section 9.2 of the Plan have been satisfied or waived as provided in Section 9.3

of the Plan, such that the Plan was substantially consummated, and the Effective Date occurred,

on [●], 2020.

         PLEASE TAKE FURTHER NOTICE that, on December 30, 2019, the Debtors filed

the Plan Supplement [D.I. 1049], which included as Exhibit C thereto the Schedule of Assumed

and Assigned Contracts. Pursuant to Section 8.1(a) of the Plan, each executory contract and

unexpired lease of the Debtors not previously assumed, rejected, or assumed and assigned by the

Debtors during the chapter 11 cases shall be deemed automatically rejected pursuant to sections

365 and 1123 of the Bankruptcy Code, unless such executory contract or unexpired lease (i) is

listed on the Schedule of Assumed and Assigned Contracts or (ii) as of the Effective Date is

subject to a pending motion to assume, reject, or assume and assign such executory contract or

unexpired lease.

         PLEASE TAKE FURTHER NOTICE that, pursuant to Section 8.4 of the Plan and

paragraph [28] of the Confirmation Order, the deadline for filing Claims arising from the

rejection of an executory contract or unexpired lease is [●], 2020, and ANY CLAIM ARISING

FROM THE REJECTION OF AN EXECUTORY CONTRACT OR UNEXPIRED LEASE NOT

FILED BY THAT DATE WILL BE DISALLOWED PURSUANT TO THE CONFIRMATION

ORDER, FOREVER BARRED FROM ASSERTION, AND SHALL NOT BE ENFORCEABLE

AGAINST, AS APPLICABLE, THE DEBTORS, THE TRUSTS, THE ESTATES, OR

PROPERTY OF THE FOREGOING PARTIES, WITHOUT THE NEED FOR ANY

OBJECTION BY THE DEBTORS OR THE TRUSTS, AS APPLICABLE, OR FURTHER

NOTICE TO, OR ACTION, ORDER, OR APPROVAL OF THE COURT OR ANY OTHER



                                                2
RLF1 22725493v.1
               Case 19-11292-JTD      Doc 1115-2          Filed 01/16/20     Page 4 of 5




ENTITY, AND ANY CLAIM ARISING OUT OF THE REJECTION OF THE EXECUTORY

CONTRACT OR UNEXPIRED LEASE SHALL BE DEEMED FULLY SATISFIED,

RELEASED,          AND   DISCHARGED,          NOTWITHSTANDING              ANYTHING          IN      THE

SCHEDULES, IF ANY, OR A PROOF OF CLAIM TO THE CONTRARY.

         PLEASE TAKE FURTHER NOTICE that, pursuant to Section 2.1 of the Plan and

paragraph 43 of the Confirmation Order, the Administrative Expense Claims Bar Date with

respect to (x) unpaid Claims arising in the ordinary course of business between the Petition Date

and September 9, 2019, and (y) all unpaid Claims arising after September 9, 2019 through and

including the Effective Date is [●], 2020 and HOLDERS OF ADMINISTRATIVE EXPENSE

CLAIMS THAT ARE REQUIRED TO, BUT DO NOT, FILE AND SERVE REQUESTS FOR

THE PAYMENT OF SUCH ADMINISTRATIVE EXPENSE CLAIMS BY THAT DATE

SHALL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM ASSERTING SUCH

CLAIMS AGAINST THE DEBTORS, THE TRUSTS, OR THEIR ASSETS OR PROPERTIES,

AND SUCH CLAIMS SHALL BE DEEMED DISCHARGED AS OF THE EFFECTIVE

DATE.

         PLEASE TAKE FURTHER NOTICE that, pursuant to Section 2.4 of the Plan and

paragraph 44 of the Confirmation Order, the deadline for estate retained professionals to file

applications for Professional Fee Claims is [●], 2020.

         PLEASE TAKE FURTHER NOTICE that the Plan, Confirmation Order, and other

documents filed in the Chapter 11 Cases may be viewed for free at the website of the Debtors’

claims       and    noticing    agent,     Epiq       Corporate        Restructuring,       LLC       at

https://dm.epiq11.com/case/insys/info    or    for    a     fee   on   the    Court’s      website    at

http://www.deb.uscourts.gov.



                                                  3
RLF1 22725493v.1
               Case 19-11292-JTD   Doc 1115-2   Filed 01/16/20    Page 5 of 5




Dated: [●], 2020
       Wilmington, Delaware
                                       /s/ DRAFT
                                       RICHARDS, LAYTON & FINGER, P.A.
                                       John H. Knight (No. 3848)
                                       Paul N. Heath (No. 3704)
                                       Amanda R. Steele (No. 5530)
                                       Zachary I. Shapiro (No. 5103)
                                       Christopher M. De Lillo (No. 6355)
                                       One Rodney Square
                                       920 N. King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701

                                       -and-

                                       WEIL, GOTSHAL & MANGES LLP
                                       Gary T. Holtzer (admitted pro hac vice)
                                       Ronit J. Berkovich (admitted pro hac vice)
                                       Candace M. Arthur (admitted pro hac vice)
                                       Brenda L. Funk (admitted pro hac vice)
                                       Olga F. Peshko (admitted pro hac vice)
                                       767 Fifth Avenue
                                       New York, New York 10153
                                       Telephone: (212) 310-8000
                                       Facsimile: (212) 310-8007

                                       Attorneys for the Debtors and Debtors in
                                       Possession




                                           4
RLF1 22725493v.1
